SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 AMENDMENT NO. 25 Southwest Royalties, Inc. Income Fund VI (Name of Issuer) Limited Partnership Interests (Title of Class of Securities) Not Applicable (CUSIP Number) L. Paul Latham Southwest Royalties, Inc. 6 Desta Drive, Suite 6500 Midland, Texas 79705-5510 (432) 682-6324 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box:□ CUSIP No. Not Applicable Names of Reporting Persons Southwest Royalties, Inc. Check the Appropriate Box (a) if a Member of a Group (b)x SEC Use Only Source of Funds WC Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Not Applicable Citizenship or Place of Organization Delaware corporation Number of Shares/Units Beneficially Owned by Each Reporting Person With: Sole Voting Power 10,837.4 Units Share Voting Power None Sole Dispositive Power 10,837.4 Units Shared Dispositive Power None Aggregate Amount Beneficially Owned by Each Reporting Person 10, 837.4 Units Check if the Aggregate Amount in Row (11) Excludes Certain Shares Not Applicable Percent of Class Represented by Amount in Row (11) 54.2% of class of 20,000 Units Type of Reporting Person CO (Managing GeneralPartner of Issuer) Item 1. Type of Security: Limited Partnership Interests ("Units") Name of Issuer: Southwest Royalties, Inc. Income Fund VI Address of Issuer's Principal 6 Desta Drive, Suite 6500 Executive Offices: Midland, Texas 79705-5510 Item 2(a). Name of Person Filing: Southwest Royalties, Inc. Item 2(b). Address of Principal 6 Desta Drive, Suite 6500 Business Office: Midland, Texas 79705-5510 Item 2(c). Present Occupation: Not Applicable Item 2(d). Criminal Convictions: None Item 2(e). Civil Securities Laws Injunctions or Prohibitions: None Item 2(f). Citizenship: Delaware, U.S.A. Item 3. Source of Funds: Working capital of the Reporting Person. Item 4. Purpose of Transactions: The Reporting Person satisfied the requirements of the Right of Presentment contained in the Issuer's Agreement of Limited Partnership whereby the Reporting Person, as Managing General Partner, agrees to acquire Units from limited partners seeking an exit from the Issuer at a formula price. Item 5. Interest in Securities: The Reporting Person, which is the Managing General Partner of the Issuer, holds a total of 10,837.4 Units of limited partnership interests over which it has sole voting and dispositive powers.These Units represent 54.2% of the total 20,000 Units which are issued and outstanding.The purchase transactions which resulted in the ownership of the Reporting Person increasing from 53.2% to 54.2% occurred between July 1, 2009 and September 17, 2010 when the Reporting Person purchased an additional 190 Units as part of the Issuer's Right of Presentment program.The price per unit ranged from $192.00 to $426.67. Item 6. Contracts, Arrangements, Undertakings or Relationships with Respect to Securities of the Issuer: Not Applicable Item 7. Material to Be Filed as Exhibits: Not Applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 28, 2010 By: /s/ L. Paul Latham L. Paul Latham, President and Chief Executive Officer, of Southwest Royalties, Inc. the Managing General Partner
